Exhibit 10.1

Summary

Comprehensive Credit Facility Agreement Of Maximum Amount (Comprehensive
Agreement ) Entered Between Shenzhen BAK Battery Co., Ltd (“the Company”) and
Shatoujiao Branch, Agricultural Bank of China (“Agricultural Bank”) on March 23,
2006.

Main contents:

•

Contract number: No.81001200613170001;

•

Maximum amount for credit facilities to be provided: RMB400 million;

•

Term: from March 23rd, 2006 to March 17, 2007;

•

Interest rate of loan shall be subject to each loan agreement/contract to be
signed;

•

Adjustment of credit can be made by Agricultural Bank under the any of the
following:


 

•

The situation of the market related to the Company’s business severely
deteriorates, or there is a major adjustment of the state monetary policy

 

•

The Company suffers severe operational risk or its financial situation severely
deteriorates;

 

•

The Company is involved in any material litigation or arbitration, or breach of
contract signed with other creditors.

 

•

The Company loses its business reputation,

 

•

Guarantor’s payment ability is obviously weakened or value of pledged
collaterals decreases obviously;

 

•

The Company explicitly represents that it will not implement its obligations
under this agreement or the loan agreement granted under this agreement, or does
not implement its obligations under afore stated agreements.

 

•

Occurrence of other instances which make Agricultural Bank think adjustment of
credit facility is necessary.


•

Breach of contract penalty: adjustment of credit, cancellation of unused credit,
imposition of punitive interest, demand prepayment of loan and other measures;

•

Special term:


 

•

After obtaining the title certificate for BAK industrial Park, the Company
undertakes that it will pledge the BAK industrial Park to Agricultural Bank in
time.

 

•

The Company will deposit at least 70% of its sales payment collection to
Agricultural Bank, and without prior consent of Agricultural Bank, the Company
shall not change its account at Agricultural Bank.


--------------------------------------------------------------------------------




Headlines of the articles omitted

•

Definition

•

Credit types used for the line of credit

•

Use of the line of credit

•

Adjustment of the line of credit

•

Rights and obligations of the Company

•

Rights and obligations of Agricultural Bank

•

Breach of contract penalty

•

Guarantee

•

Dispute settlement

•

Miscellaneous

•

Effectiveness

•

Validity

•

Attention


--------------------------------------------------------------------------------

 